Hill, J.
The title to a crop which was up and growing was legally conveyed in writing and the writing duly recorded. A -portion of this crop was afterwards gathered and placed in the hands of one who had furnished fertilizer used in making the crop, and the agreed value of it credited on the fertilizer account. The holder of the title brought trover for this portion of the crop against the fertilizer dealer in whose hands it had been-placed. All these transactions occurred in the same county. Held: The judge did not err in directing a verdict for the plaintiff. Williams v. Mitchem, 151 Ga. 227 (106 S. E. 284).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., eoneur.